Citation Nr: 0432284	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-16 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for liver 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty in the United States Army 
from February 1966 to February 1968.  This case originally 
came before the Board of Veterans' Appeals (Board) on appeal 
from an October 2002 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois that, in part, granted the appellant's claim of 
entitlement to service connection for liver disease 
associated with Type II diabetes mellitus and assigned a zero 
percent evaluation for that disability.  In March 2004, the 
Board remanded the case to the RO for additional development; 
the RO has now returned the case to the Board for appellate 
review.

The appellant had appealed the initial rating that was 
assigned to the liver disability when service connection was 
granted.  The appellant is, in effect, asking for a higher 
(compensable) rating effective from the date service 
connection was granted.  Consequently, the Board will 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the rating 
issue is as set out on the title page.

The Board notes that, based on the evidence of record, the RO 
apparently has not taken any action on the issue of 
entitlement to an effective date earlier than August 6, 2001 
for the award of service connection for diabetes mellitus due 
to herbicide exposure, including special monthly 
compensation, that was referred to the RO in the March 2004 
remand.  The matter is, therefore, again referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The appellant's liver disease disability is manifested 
subjective complaints of feelings of fatigue and weakness and 
by objective clinical findings of intact synthetic liver 
function, no cirrhosis, no liver fibrosis, mild elevations of 
liver enzyme levels and an abdomen that is soft and nontender 
without masses or hepatomegaly.

2.  The appellant's liver disease disability has not been 
productive of fatigue, malaise, and anorexia, or; 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past twelve-
month period.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-
connected liver disease have not been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 
7345 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his liver disease is more 
severely disabling than the noncompensable evaluation 
reflects.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Review of the medical evidence of record reveals that the 
appellant sought medical treatment for the evaluation of mild 
liver test abnormalities first diagnosed in 2000 in 
connection with a blood donation.  The March 2002 report from 
a private gastroenterologist indicates that the appellant's 
liver enzyme levels were from one-and-a-half times normal to 
three-and-a-half times normal.  His bilirubin level was 
normal.  The appellant reported no liver symptoms, such as 
right upper quadrant pain, pruritus, generalized fatigue or 
symptoms of decompensated liver disease.  Physical 
examination revealed no abdominal tenderness or organomegaly.  
There were no stigmata of chronic liver disease.  The 
clinical impression was chronic mild liver test 
abnormalities.  

The appellant underwent a private liver biopsy in April 2002.  
The overall histological findings were consistent with 
autoimmune hepatitis.  Testing for significant fibrosis was 
negative.  Grade 2 inflammation was present.

The appellant underwent a VA medical examination in September 
2002; the examiner reviewed the claims file, as well as 
private medical records.  The appellant reported an 
unintentional weight loss of twenty pounds during the 
previous year.  He denied symptoms suggestive of pruritus, 
loss of strength, early satiety or changes in bladder or 
bowel function.  The examiner noted that the appellant's 
liver disease had been completely asymptomatic.  The 
appellant denied any stigmata of liver disease, including any 
history of vomiting, hematemesis or melena.  He denied having 
fatigue, weakness, depression or anxiety.  The appellant 
reported no time lost from work in the previous twelve 
months.  On physical examination, the appellant's abdomen was 
nontender and the liver was nonpalpable.  There was no 
organomegaly.  

The appellant underwent another VA medical examination in May 
2004; the examiner reviewed the claims file and found that 
there was no history of icteric illness.  The appellant had 
had no symptoms of vomiting, anorexia, incapacitating 
episodes, arthralgias, hematemesis or melena.  He did not 
have abdominal pain.  He reported having had some moderate 
fatigue on a daily basis.  He was feeling well without 
symptoms.  On physical examination, the appellant's weight 
was 193 pounds, having been stable over the previous year.  
The sclerae were anicteric.  There was no temporalis muscle 
wasting.  The appellant's abdomen was nontender and the liver 
edge was smooth and nontender.  There were no masses or 
splenomegaly.  The examiner stated that there was no fibrosis 
on liver biopsy and that the synthetic liver function 
remained intact.  The examiner rendered a working diagnosis 
of nonalcoholic steatohepatitis and noted that this condition 
is usually asymptomatic unless it progresses to cirrhosis, 
and it was noted that there was no clinical indication the 
appellant had cirrhosis.  The examiner opined that the 
appellant's daily fatigue was unlikely related to his liver 
disease that was manifested by only mild elevations of liver 
function test results.

The appellant has been assigned a zero percent disability 
rating for his liver disease that the RO has rated under 
Diagnostic Code 7345.  Under that Diagnostic Code, non-
symptomatic liver disease is evaluated as zero percent 
disabling.  A 10 percent rating requires that the disease be 
productive of intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  A 20 percent rating is warranted if the disease is 
productive of daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past twelve-month period.  A 40 percent 
evaluation is in order in cases of daily fatigue, malaise, 
and anorexia, accompanied by minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
twelve-month period.  A 60 percent rating requires daily 
fatigue, malaise and anorexia with substantial weight loss 
(or other indication of malnutrition) and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks, during the past twelve-month period, but not occurring 
constantly.  Finally, a 100 percent rating requires near 
constant debilitating symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.

In addition, a note following the rating criteria provides 
that, for purposes of evaluating conditions under Diagnostic 
Code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

Following a review of the evidence of record, the Board finds 
that there is no basis for an increased (compensable) 
evaluation for the appellant's liver disease at any point 
since service connection was established.  In reaching this 
conclusion, the Board notes that there is no medical evidence 
showing that the appellant has demonstrated clinical signs of 
intermittent fatigue, malaise, and anorexia or incapacitating 
episodes having a total duration of at least one week.  The 
appellant has consistently denied having experienced any 
symptoms such as vomiting, anorexia or abdominal pain.  Both 
private and VA examinations have indicated that the appellant 
has not demonstrated any stigmata of chronic liver disease.  
Mild elevations of liver function studies are the only 
clinical manifestations of the appellant's liver disease.  
There is no evidence of any history of gastrointestinal 
disturbance such as nausea, vomiting, abdominal pain, or 
arthralgia, and no such complaints were made during the March 
2002 private gastroenterology examination, or the September 
2002 VA examination, or the May 2004 VA examination.  While 
the appellant has complained of daily fatigue, the May 2004 
VA examiner stated that it was unlikely that this fatigue was 
related to the liver disease.  In addition, no diagnosis or 
finding of anorexia or hepatomegaly is of record.  In short, 
any liver disease is asymptomatic to this point.

The medical evidence of record does demonstrate that the 
appellant has complained of daily fatigue.  Thus while at 
least one of the requirements for a 10 percent rating are 
met, they are not all met.  The Board notes that this case is 
distinguishable from the situation in Mauerhan v. Principi, 
16 Vet. App. 436 (2002), where the United States Court of 
Appeals for Veterans Claims (Court) found that the use of the 
term "such as" in the rating criteria demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Here, the criteria enumerated 
for the 10 percent rating are stated in the conjunctive, i.e. 
intermittent fatigue, malaise, and anorexia.  Therefore, the 
Board notes that both fatigue and anorexia must be shown, or 
incapacitating episodes between seven and fourteen days in 
total duration during the previous year.  See Melson v. 
Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].  Because the criteria required for a higher 
(compensable) rating have not been shown, namely fatigue, 
malaise and anorexia, or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week but less than two weeks 
during the past twelve-month period, the Board finds that 
such a rating is not warranted.

Based upon the foregoing, the Board finds that the 
symptomatology associated with claimant's liver disease does 
not warrant a rating in excess of the currently assigned zero 
percent evaluation.  The claim for a rating in excess of zero 
percent for the liver disease is denied.  Because this is an 
appeal from the initial rating for the liver disability at 
issue, the Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this instance, the record does not show varying 
levels of disability of the liver disability beyond the level 
contemplated by the noncompensable assigned rating since 
August 2001, and therefore does not support the assignment of 
any staged rating.

Notwithstanding the above discussion, a rating in excess of 
that currently assigned for the liver disease disability may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's liver 
disease has presented such an unusual or exceptional 
disability picture at any time so as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  Liver disease might yet have an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Indeed, the schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  

The Board finds that the schedular zero percent evaluation in 
this case is not inadequate.  As discussed above, the 
diagnostic codes provide for higher ratings, but the required 
manifestations have not been shown.  The Board further finds 
no evidence of an exceptional disability picture in this 
case.  There is no evidence of record showing that the 
appellant has required any days of hospitalization for 
treatment of his liver disease and there has been no 
indication of incapacitating episodes of the kind 
contemplated by regulation.  The medical evidence of record 
dated between March 2002 and May 2004 describe the appellant 
as asymptomatic or without complaints and his fatigue 
complaints have not been related to his liver disease.  The 
appellant reported at his September 2002 VA examination that 
he had not lost any time at work during the previous year.  
Moreover, there is no evidence of record that would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of the assignment of an 
extraschedular rating is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  (When evaluating a rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
rating claim.  Since the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his rating claim.  The RO sent the 
appellant a letter, in March 2004, in which he was informed 
of what the evidence had to show to establish entitlement and 
what evidence VA still needed from him.  That letter asked 
the appellant to identify all treatment sources, but the 
appellant did not respond.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was afforded VA 
medical examinations and private medical records have been 
associated with the claims file.  The appellant was informed 
about the provisions of the law and regulations relating to 
the VCAA in the April 2003 Statement of the case.  The 
appellant did not provide any information to VA concerning 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  In July 2004, the appellant was 
informed that he could submit additional evidence to the 
Board; no more evidence was thereafter submitted.  Therefore, 
there is no duty to assist that was unmet.


ORDER

An initial compensable evaluation for the appellant's liver 
disease is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



